UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-22117 SILGAN HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 06-1269834 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 4 Landmark Square Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 975-7110 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ X ] Accelerated filer[] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] As of July 29, 2011, the number of shares outstanding of the Registrant’s common stock, $0.01 par value, was 70,138,336. SILGAN HOLDINGS INC. TABLE OF CONTENTS Page No. Part I. Financial Information 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2011 and 2010 and December 31, 2010 3 Condensed Consolidated Statements of Income for the three months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Income for the six months ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 6 Condensed Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II.
